USCA11 Case: 19-12274     Date Filed: 11/24/2021   Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-12274
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROOSEVELT DAVIS,
a.k.a. Stank,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:93-cr-00571-UU-6
                   ____________________
USCA11 Case: 19-12274           Date Filed: 11/24/2021        Page: 2 of 11




2                         Opinion of the Court                     19-12274


Before LUCK, LAGOA, and MARCUS, Circuit Judges.
PER CURIAM:
       Roosevelt Davis, a federal prisoner, appeals the district
court’s order denying his motion for reconsideration of the order
denying his motion for a sentence reduction under § 404 of the First
Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018)
(“First Step Act”). We stayed the appeal pending the outcome in
United States v. Jones, 962 F.3d 1290 (11th Cir. 2020), cert. denied,
No. 20-6841 (U.S. May 17, 2021). Davis and the government now
jointly move for summary reversal based on the framework out-
lined in Jones. After careful review, we grant the joint motion for
summary reversal.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). 1



1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc),
we adopted as binding precedent all Fifth Circuit decisions issued before Oc-
tober 1, 1981.
USCA11 Case: 19-12274        Date Filed: 11/24/2021      Page: 3 of 11




19-12274                Opinion of the Court                         3

        We review for abuse of discretion a district court’s ruling on
an eligible movant’s request for a reduced sentence under the First
Step Act. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir.
2020). However, where the issue presented involves a legal ques-
tion, like a question of statutory interpretation or whether a district
court had the authority to modify a term of imprisonment, our re-
view is de novo. Id.; United States v. Pringle, 350 F.3d 1172, 1178-
79 (11th Cir. 2003). While district courts lack the inherent author-
ity to modify a term of imprisonment unless, for example, a statute
expressly permits them to do so, 18 U.S.C. § 3582(c)(1)(B), the First
Step Act expressly allows them to reduce a previously imposed
term of imprisonment in certain situations. Jones, 962 F.3d at 1297.
        In 2010, before the First Step Act, Congress enacted the Fair
Sentencing Act, which amended 21 U.S.C. §§ 841(b)(1) and 960(b)
to reduce the sentencing disparity between crack and powder co-
caine. Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.
2372; see Dorsey v. United States, 567 U.S. 260, 268–69 (2012) (de-
tailing the history that led to enactment of the Fair Sentencing Act,
including the Sentencing Commission’s criticisms that the disparity
between crack cocaine and powder cocaine offenses was dispropor-
tional and reflected race-based differences). Section 2 of the Fair
Sentencing Act changed the quantity of crack cocaine necessary to
trigger a 10-year mandatory minimum from 50 grams to 280 grams
and the quantity necessary to trigger a 5-year mandatory minimum
from 5 grams to 28 grams. Fair Sentencing Act § 2(a)(1)–(2); see
also 21 U.S.C. § 841(b)(1)(A)(iii), (B)(iii). These amendments were
USCA11 Case: 19-12274         Date Filed: 11/24/2021     Page: 4 of 11




4                       Opinion of the Court                  19-12274

not made retroactive to defendants who were sentenced before the
enactment of the Fair Sentencing Act. United States v. Berry, 701
F.3d 374, 377 (11th Cir. 2012).
       In 2018, Congress enacted the First Step Act, which made
retroactive the statutory penalties for covered offenses enacted un-
der the Fair Sentencing Act. See First Step Act § 404. Under §
404(b) of the First Step Act, a court “that imposed a sentence for a
covered offense may . . . impose a reduced sentence as if sections 2
and 3 of the Fair Sentencing Act . . . were in effect at the time the
covered offense was committed.” The statute defines “covered of-
fense” as “a violation of a Federal criminal statute, the statutory
penalties for which were modified by section 2 or 3 of the Fair Sen-
tencing Act . . . , that was committed before August 3, 2010.” Id. §
404(a). The statute makes clear that “[n]othing in this section shall
be construed to require a court to reduce any sentence pursuant to
this section.” Id. § 404(c).
        In Jones, we considered the appeals of four federal prisoners
whose motions for a reduction of sentence pursuant to § 404(b)
were denied in the district courts. 962 F.3d at 1293. We began by
holding that a movant was convicted of a “covered offense” if he
was convicted of a crack-cocaine offense that triggered the penal-
ties in § 841(b)(1)(A)(iii) or (B)(iii). Id. at 1301. We instructed that
when the district court is assessing whether an offense triggered
the penalties in § 841(b)(1)(A)(iii) or (B)(iii) and, therefore, was a
“covered offense,” the court must consult the record, including the
movant’s charging document, the jury verdict or guilty plea, the
USCA11 Case: 19-12274        Date Filed: 11/24/2021      Page: 5 of 11




19-12274                Opinion of the Court                         5

sentencing record, and the final judgment. Id. at 1300–01. We re-
jected the government’s argument that, when conducting this in-
quiry, the district court should consider the actual quantity of crack
cocaine involved in the movant’s violation. Id. at 1301. However,
we recognized that a judge’s actual drug quantity finding remains
relevant to the extent the judge’s finding triggered a higher statu-
tory penalty. Id. at 1302. Applying this inquiry to the four movants
in Jones, we concluded that all four were sentenced for covered
offenses because they were sentenced for offenses with penalties
modified by the Fair Sentencing Act. Id. at 1302–03.
        Next, we explained that a movant’s satisfaction of the “cov-
ered offense” requirement does not necessarily mean that the dis-
trict court is authorized to reduce his sentence. Id. at 1303. Specif-
ically, we held that when § 404(b) of the First Step Act provides that
any reduction must be “as if sections 2 and 3 of the Fair Sentencing
Act . . . were in effect at the time the covered offense was commit-
ted,” it imposes two limitations on the district court’s authority. Id.
(quoting First Step Act § 404(b); emphasis added). One, the district
court cannot reduce a sentence where the movant received the
lowest statutory penalty that would also be available to him under
the Fair Sentencing Act. Id. Two, in determining what a movant’s
statutory penalty would have been under the Fair Sentencing Act,
the district court is bound by a previous drug-quantity finding that
was used to determine the movant’s statutory penalty at the time
of sentencing. Id. Applying these limitations, we held that if a mo-
vant’s sentence necessarily would have remained the same had the
USCA11 Case: 19-12274         Date Filed: 11/24/2021     Page: 6 of 11




6                       Opinion of the Court                  19-12274

Fair Sentencing Act been in effect -- that is, if his sentence was equal
to the mandatory statutory minimum imposed by the Fair Sentenc-
ing Act for the quantity of crack cocaine that triggered his statutory
penalty -- then the Fair Sentencing Act would not have benefited
him, and the First Step Act does not authorize the district court to
reduce his sentence. Id. at 1303.
        Using this framework, we affirmed the denials of two of the
movants’ motions in Jones, and vacated and remanded as to the
others because the district courts had authority to reduce their sen-
tences under the First Step Act, but it was unclear whether the
courts had recognized that authority. Id. at 1304–05. We held that
it was error for a district court to conclude that a movant was inel-
igible based on (1) a higher drug quantity finding that was made for
sentencing -- not statutory -- purposes, (2) a movant’s career-of-
fender status, or (3) a movant’s sentence being at the bottom of the
guideline range. Id. at 1305. Since we could not tell if the two
courts relied on these improper reasons, we vacated and remanded
those cases. Id.
       Finally, we noted that, while a district court may have the
authority to reduce a sentence under § 404 of the First Step Act, it
is not required to do so. Id. at 1304. We held that a district court
has wide latitude to decide whether and how to exercise its discre-
tion, and that it may consider the 18 U.S.C. § 3553(a) factors and a
USCA11 Case: 19-12274             Date Filed: 11/24/2021         Page: 7 of 11




19-12274                   Opinion of the Court                                 7

previous drug-quantity finding made for the purposes of relevant
conduct. Id. at 1301, 1304. 2
        Here, it is clear the parties’ position that Davis was eligible
to receive a sentence reduction under the First Step Act is correct
as a matter of law. See Groendyke Transp., 406 F.2d at 1162. First,
Davis was convicted of a covered offense within the meaning of
the First Step Act. In 1994, he was convicted of conspiracy to man-
ufacture and distribute and to possess with intent to manufacture
and distribute cocaine. Although the superseding indictment ref-
erenced both powder and crack cocaine, Davis and the govern-
ment agreed and recommended to the court in his plea agreement
that, in determining his offense level, it was “reasonably foreseea-
ble” that the offense conduct included 500 grams to 1.5 kilograms
of crack cocaine. The agreement added that Davis understood that
“the court must impose a minimum term of imprisonment of ten
years and may impose a statutory maximum term of imprisonment
of up to life.” The presentence investigation report (“PSI”)


2 The § 3553(a) factors include: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the need for the sen-
tence imposed to reflect the seriousness of the offense, to promote respect for
the law, and to provide just punishment for the offense; (3) the need for the
sentence imposed to afford adequate deterrence; (4) the need to protect the
public; (5) the need to provide the defendant with educational or vocational
training or medical care; (6) the kinds of sentences available; (7) the Sentencing
Guidelines range; (8) the pertinent policy statements of the Sentencing Com-
mission; (9) the need to avoid unwanted sentencing disparities; and (10) the
need to provide restitution to victims. 18 U.S.C. § 3553(a).
USCA11 Case: 19-12274            Date Filed: 11/24/2021        Page: 8 of 11




8                         Opinion of the Court                      19-12274

calculated Davis’s offense level using the amount of crack cocaine
stipulated to in the plea agreement, and the district court sentenced
him to 292 months, which was consistent with the PSI’s guideline-
range calculation.3 Thus, the record reflects that the district court
sentenced Davis based on a crack-cocaine offense. See Jones, 962
F.3d at 1302 (concluding as to movant Jones that he was sentenced
for a covered offense because the record established the district
court had treated his powder cocaine and crack cocaine counts as
solely crack-cocaine offenses when it imposed his sentence).
        Because the quantity of crack cocaine attributed to Davis sat-
isfied the specific drug-quantity element in § 841(b)(1)(A)(iii), his
conviction triggered a sentence of imprisonment of ten years to
life. 21 U.S.C. § 841(b)(1)(A)(iii). And the statutory penalties under
§ 841(b)(1)(A)(iii) were modified by § 2 of the Fair Sentencing Act.
Fair Sentencing Act § 2(a)(1); see also 21 U.S.C. § 841(b)(1)(A)(iii).
Thus, Davis’s offense was a federal offense, the statutory penalties
for which were modified by § 2 of the Fair Sentencing Act, and he
committed his offense before the Fair Sentencing Act became ef-
fective on August 3, 2010, which makes his offense in Count One a
covered offense. Jones, 962 F.3d at 1298; see First Step Act § 404(a).



3 In 2012, Davis moved for a sentence reduction, pursuant to 18 U.S.C. §
3582(c)(2), based on a retroactive amendment to the Sentencing Guidelines
that lowered the applicable guideline range. The district court granted Davis’s
motion, concluding that he was eligible for a sentence reduction under
Amendment 750, and reduced his imprisonment term to 262 months.
USCA11 Case: 19-12274         Date Filed: 11/24/2021     Page: 9 of 11




19-12274                Opinion of the Court                          9

        Further, Davis did not receive the lowest statutory penalty
that would also be available to him under the Fair Sentencing Act
because he was sentenced to 262 months’ imprisonment, which is
more than five years, the lowest statutory penalty available to him
for an offense involving crack cocaine. 21 U.S.C. § 841(b)(1)(A)(iii);
Jones, 962 F.3d at 1303. As the record reflects, while the drug-quan-
tity finding for purposes of Davis’s original sentence was more than
500 grams, the drug quantity that triggered the 10-year mandatory
minimum under the statute at the time was 50 grams or more. And
as we held in Jones, the actual amount of drugs involved in Davis’s
offense beyond the amount related to his statutory penalty is not
relevant to whether he was convicted of a covered offense. 962
F.3d at 1301-02. So, in this case, the amount relevant to Davis’s
offense would now be 28 to 280 grams of crack cocaine, which re-
sults in a statutory sentencing range of 5 to 40 years. See Fair Sen-
tencing Act § 2(a)(1)–(2); see also 21 U.S.C. § 841(b)(1)(A)(iii),
(B)(iii). Therefore, Davis’s 262-month sentence is greater than the
60-month statutory minimum, and a district court could still re-
duce his sentence.
         As for Davis’s status as a career offender, the district court
was ambiguous about whether his career-offender status was a ba-
sis for its denial. The court’s initial order suggests that it found him
ineligible because he was a career offender and his guideline range
was unchanged. The court’s reconsideration order suggests that it
found him ineligible because he had already received a sentence
reduction after the Fair Sentencing Act, and then went on to say
USCA11 Case: 19-12274        Date Filed: 11/24/2021      Page: 10 of 11




10                      Opinion of the Court                  19-12274

that “[e]ven if he were eligible for relief,” Davis’s career-offender
guideline range remained unchanged by the First Step Act, and
again denied him a reduction. Because there is some ambiguity
and the court’s orders could be read to suggest that Davis’s career-
offender status was a basis for the court’s ineligibility finding, the
district court erred under Jones. 962 F.3d at 1305 (holding that a
district court errs when it concludes that a movant was ineligible
based on his career-offender status). Moreover, despite Davis be-
ing sentenced at the bottom of the applicable guideline range, in
Jones we vacated and remanded the denial of relief where the de-
fendant’s “commuted sentence [was] at the bottom of the guideline
range, which may have caused the district court to conclude that
[he] was ineligible for a further reduction to his sentence.” 962 F.3d
at 1305.
       Finally, the district court erred when it found that Davis was
ineligible for relief under § 404 of the First Step Act because he had
already received a sentence reduction in accordance with the Fair
Sentencing Act when the court reduced his sentence in 2012 pur-
suant to Amendment 750. Section 404(c) of the First Step Act pro-
vides that a movant is ineligible for relief under the Act if he already
was sentenced or received a reduction under sections 2 and 3 of the
Fair Sentencing Act. First Step Act § 404(c). Davis received a sen-
tence reduction under one of the retroactive Guideline amend-
ments promulgated after the Fair Sentencing Act, but the relevant
portion of Amendment 750 explicitly states that it was promul-
gated pursuant to section 8 of the Fair Sentencing Act, not sections
USCA11 Case: 19-12274       Date Filed: 11/24/2021    Page: 11 of 11




19-12274               Opinion of the Court                       11

2 or 3. See U.S.S.G. App. C, amend. 750. Accordingly, Davis’s prior
reduction under Amendment 750 does not render him ineligible to
receive a further reduction under the First Step Act.
        Thus, in light of Jones, Davis was eligible to receive a sen-
tence reduction under the First Step Act, and the parties’ position
is “clearly right as a matter of law.” Groendyke Transp., 406 F.2d
at 1162. Additionally, his eligibility meant that the district court
had the authority to reduce his sentence. See Jones, 962 F.3d at
1303. Accordingly, we GRANT the parties’ joint motions for sum-
mary reversal and to substitute the joint motion for Davis’s initial
brief.